DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.
 
Receipt of amendment and response dated 1/22/21 is acknowledged.
Claims 2, 4, 6-21, 23, 26-34, 36-39, 41-53, 55-64, 66-68, 70-73, 75-78 have been canceled.
New claims 83 has been added.
Claims 1, 3, 5, 22, 24, 25, 35, 40, 54, 65, 69, 74 and 79-83 are pending in the instant application.

The following rejections of record has been maintained: 

Double Patenting
1.	Claims 1, 3, 5, 22, 24, 25, 35, 40, 54, 65, 69, 74 and 79-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over any of the claims 1-
Each of the claim sets of the above patents are directed to a method of producing a biodegradable chitosan composition having a desired biodegradation profile comprising the steps of dissolving chitosan, forming the chitosan in to a desired shape and lyophilization to reduce the water content to about 80%, neutralizing the composition with basic solution to modulate a physical-mechanical property, washing the chitosan, lyophilizing to reduce water content to about 80%, and produce the biodegradable composition. 
In particular, claims of ‘400 patent recite a sponge form of chitosan formed by the same method steps as claimed. While ‘388 patent recites fiber and mesh, a sponge can also include fibrous and mesh structures, as also described by Koji reference described below. The above claim sets recite “about 80% water content”, where the term about allows optimization so as to optimize to “about 70%” moisture content of instant claims. All of the above sets of claims also recite a method of treating infections with an anti-infective agent and a wound management device comprising the above chitosan, and are similar to the instant method claims. 
The above patented claims fail to recite chitosan-PEG gels. 
The teachings of Koji have been relied upon for the same. Koji teaches a highly flexible chitosan sponge with applications in cosmetic, medical products and industrial materials etc., with excellent water absorption characteristics (abstract). The porous sponge is made of chitosan and polyethylene glycol having a molecular weight 1500 to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ PEG of suitable molecular weight so as to prepare a chitosan –PEG sponge because Koji teaches addition of PEG having a molecular weight of 1500 to 8000 provides an excellent and desired water absorption capacity of the sponge so as to provide the desired water absorption upon use of the sponge.
For the claimed method, Koji teaches that chitosan sponge can be produced in various methods such as freezing and vacuum drying of chitosan solution [0011] and can be formed in to various desired shapes or forms i.e., sheet, block etc., by choosing 
Instant claims 1 and 3 recite lyophilizing the neutralized sponge to reduce the water content to about 70%, neutralizing the lyophilized sponge of step c) in NaOH; and optionally freezing the sponge and lyophilizing a second time, which have been described by the patented claims sets. 
Koji does not teach the claimed neutralizing with NaOH. While the above patented claims (8993540 and 10052388 patents) recite alkaline conditions, only ‘400 patent claims recite sodium hydroxide for neutralizing. However, the above patented claims fails to recite the molarity of NaOH.
In this regard, Campbell teaches a wound dressing to control hemorrhage, and life-threatening bleeding (col. 3, l 14-15), where in one embodiment, a compressed sponge is a hydrophilic polymer such as chitosan (col. 3, l 29-35, 40-55). Campbell teaches that the chitosan sponge further comprises a biodegradable support layer (col. 5, l 5-21). Campbell teaches that the preparation of sponge involves freeze drying a low density sponge from a chitosan solution followed by neutralization of sponge with 0.1M NaOH solution, rinsed in water to remove residual sodium salts and sodium hydroxide. The neutralized sponge is placed in an aqueous solution of hydrophilic polymer salt solution in a suitable mold, and further subject to freeze drying (col. 16, l 1-23). Example 5 of the reference teaches preparing chitosan sponges with the neutralizing step with 
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to prepare chitosan of patented claims by modifying with the teachings of Koji and that of Campbell. A skilled artisan would have been motivated to employ chitosan-PEG gels in place of chitosan gels of patented claims because Koji teaches a highly flexible chitosan sponge with applications in cosmetic, medical products and industrial materials etc., with excellent water absorption characteristics (abstract). The motivation to employ PEG having a molecular weight 1500 to 8000 in the porous sponge of chitosan (of the patented claims) comes from the teachings of Koji for improving water absorption characteristics (page 1). Further, one skilled in the art would be motivated to employ the step of neutralizing with NaOH followed by freeze-drying step because the analogous art of Campbell teaches compressed chitosan sponges of desired optimal densities and thickness are prepared by neutralizing the freeze-dried chitosan sponges. A skilled artisan would have further expected that the resulting sponge to have the degradation of claim 22 because Campbell teaches preparing biodegradable sponge, as recited in new claim 81 because Koji teaches chitosan-PEG sponges having the molecular weight of instant claims (including claims 80 and 82).

Payne teaches chitosan polymers and enzymatic production thereof. Payne teaches that the chitosan polymer forms a gel at an alkaline pH of about pH 9 (col. 15, l 45-57).  Payne teaches that the amino groups of chitosan are protonated and deprotonated, depending on the pH of the solution. It is taught that at low pH the protonated amino groups are unreactive and that a careful adjustment of pH is required to protonate enough number of amino groups to render the chitosan water soluble (col. 8, l 1-34). Payne suggests chitosan solubility can be modified to a base solubility with sodium hydroxide (col. 9, l 29-47). Payne states that alkaline chitosan gels are useful and environmentally friendly (col. 13, 29-59). Payne exemplifies treating chitosan with 0.25 M NaOH (col. 14, l 30-35).  
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to prepare chitosan-PEG sponge of patented claims by further employing the step of neutralizing with 0.25 M NaOH because the analogous art of Campbell teaches compressed chitosan sponges of desired optimal densities and thickness are prepared by neutralizing the freeze-dried chitosan sponges, and further Payne teaches chitosan forms a gel at alkaline pH and a careful adjustment of the pH is required to protonate sufficient number of amino groups on chitosan. While Campbell suggests 0.1M NaOH Payne suggests 0.25 M NaOH, which overlaps with the claimed range of 0.25 – 1M. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). A skilled artisan would have expected to prepare the chitosan sponges of optimal gel strength and thickness because both Payne and Campbell suggests pH adjustment with NaOH for formation of chitosan gels and Campbell suggests chitosan sponges of optimum strength and thickness.
Instant claims requires an effective amount of a hydrophobic agent, which according to claims 83 includes specific hydrophobic drugs.
The patented claim 14 of ‘400 patent recites vancomycin, which meets instant hydrophobic agent. Claim 2 of the ‘540 patent recites antifungal or antibacterial agents but does not teach specifically teach the instant hydrophobic agent of claim 83. Similarly claims 11-14 of patent ‘388 patent recites antifungal and antibacterial agents. However, none of the patented claims recite any specific hydrophobic agents. In this regard, the teachings of Campbell, discussed above, teaches the wound dressing sponges further contains active agents such as rifampicin, erythromycin,  amphotericin, all of which meet the instant claim 83. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify chitosan sponges of patented claims (by including PEG of Koji and employing the neutralization methods of Campbell) and further include antibacterial or antifungal agents such as those suggested by Campbell so as to arrive at the instant hydrophobic agents (and further specific agents of instant claim 83). One of an ordinary skill in the art would have been motivated to include any of the claimed antibacterial and antifungal 
Instant claims 1 and 3 have been amended to recite the new limitation “dissolving polyethylene glycol having a molecular weight of at least about 2 -12,000 g/mol in one or more acids in a solvent to form a mixture and then adding chitosan to the mixture, wherein dissolving the polyethylene glycol to form the mixture precedes adding chitosan to the mixture”. 
The teachings of Koji have been discussed above. Koji teaches that various methods can be used to prepare a sponge from acetic acid aqueous solution [0011]. Koji also teaches that one of the methods for producing chitosan sponge and generally an aqueous chitosan solution is obtained by dissolving chitosan of about 0.3 to 3% in an acetic acid aqueous solution of about 0.3 to 2% of acetic acid, and polyethylene glycol can be added at the time of the preparing an aqueous solution of chitosan or after preparation or after preparation of an aqueous solution, and can be mixed by thoroughly stirring [0013]. Even though Koji does not teach or exemplify adding chitosan to a solution after the dissolution of acetic acid (i.e., first dissolving PEG), Koji suggests adding PEG after or simultaneously PEG and chitosan to acetic acid. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the order of steps of adding chitosan to acetic acid and polyethylene glycol and still expect the same ability to prepare a highly flexible sponge with excellent water absorption characteristics. 
It has been held that it is prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Applicants failed to show superior and unexpected results obtained by adding an acidic solution of PEG (by dissolving PEG in one or more acids as claimed) and then adding chitosan. 
The teachings of Koji also address the same problem as that of the instant invention i.e., preparing chitosan-PEG sponge with excellent water absorption and used for wound dressing materials. Further, Koji teaches that it is easy to dissolve chitosan in acetic acid and prepare various molded articles such as films, fibers, sponges and the like from the solution. However, Koji teaches that it is difficult to withstand the practical use of the chitosan sponge, irrespective of the production method, molecular weight, degree of deacetylation, freezing temperature, drying time etc., and produce a sponge that is comparable to collagen sponge in terms of high water absorption [0006]. It is stated that in order to overcome the problem above, Koji teaches that adding polyethylene glycol (PEG) or polypropylene glycol having a molecular weight of 1500 to 8000 results in a porous chitosan sponge [0006].
Instant application states [0149] that the components may be dissolved in any order and [0203] states that it was discovered that it was preferable to add the PEG first in the acid, to let it dissolve, and then to add the chitosan. While Applicants also state that chitosan was easier to dissolve when it was added after PEG had been dissolved [0149], Applicants have not provided any comparative evidence to show that the claimed order of addition of the components is superior in preparing the wounded dressing sponges as opposed to the sponges prepared by the method of Koji. 

Therefore, given the alternative ways of preparing chitosan-PEG acidic solution by Koji, it would have been within the scope of one of an ordinary skill in the art to choose the order of adding chitosan and PEG to acetic acid, and still expect a sponge with the same effectiveness. 
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claim(s) 1, 3, 5, 22, 24, 25, 35, 40, 54, 65, 69, 74 and 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over any one of U.S. Patent No. 8993540, US Patent 9662400 or US Patent 10,052,388, each in view of JP 2007001963A to Koji.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	US Patent 9662400 and US Patent 10,052,388, are related and continuation applications of US Patent 8993450. Accordingly, the disclosure of US Patent 8993450 has been relied upon for describing the disclosures of all the patents. 
	‘540 patent biodegradable chitosan sponge for providing wound management and drug delivery such as for treating infections (fig 1-2; col. 11, l 65-col. 12), and teaches several active agents that can be included in the said sponges (col. 13-14). For 
‘540 patent (as well as ‘400 patent and ‘388 patent) fails to teach chitosan-PEG sponge.
The teachings of Koji have been relied upon for the same. Koji teaches a highly flexible chitosan sponge with applications in cosmetic, medical products and industrial materials etc., with excellent water absorption characteristics (abstract). The porous sponge is made of chitosan and polyethylene glycol having a molecular weight 1500 to 8000, the latter for improving water absorption characteristics (page 1). Koji teaches that it is easy to dissolve chitosan in acetic acid and prepare various molded articles such as films, fibers, sponges and the like from the solution. However, Koji teaches that it is difficult to withstand the practical use of the chitosan sponge, irrespective of the production method, molecular weight, degree of deacetylation, freezing temperature, drying time etc., and produce a sponge that is comparable to collagen sponge in terms of high water absorption [0006]. It is stated that in order to overcome the problem above, Koji teaches that adding polyethylene glycol (PEG) or polypropylene glycol In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to prepare chitosan sponges of the above patents (‘450, ‘400 and ‘388) by mixing chitosan with PEG of suitable molecular weight so as to prepare a chitosan –PEG sponge because Koji teaches addition of PEG having a molecular weight of 1500 to 8000 provides an excellent and desired water absorption capacity of the sponge so as to provide the desired water absorption upon use of the sponge. Koji teaches that chitosan sponge can be produced in various methods such as freezing and vacuum drying of chitosan solution [0011] and can be formed in to various desired shapes or forms i.e., sheet, block etc., by choosing an appropriate shape of the substrate [0014]. Paragraphs [0018-0019] of Koji describes dissolving chitosan in acetic acid to prepare a 1.5%wt% solution, mixing with 0.45% weight of polyethylene glycol (MW 4000) to form a solution, placing the solution in a bag so as to produce a sponge of desired shape, and followed by freeze drying under vacuum. A skilled artisan would have been motivated to employ chitosan-PEG gels in place of chitosan gels of patents because Koji teaches a highly flexible chitosan sponge with applications in cosmetic, medical products and industrial materials etc., with excellent water absorption characteristics (abstract). Further the 
Instant claims 1 and 3 have been amended to recite the new limitation “dissolving polyethylene glycol having a molecular weight of at least about 2 -12,000 g/mol in one or more acids in a solvent to form a mixture and then adding chitosan to the mixture, wherein dissolving the polyethylene glycol to form the mixture precedes adding chitosan to the mixture”. 
The teachings of Koji have been discussed above. Koji teaches that various methods can be used to prepare a sponge from acetic acid aqueous solution [0011]. Koji also teaches that one of the methods for producing chitosan sponge and generally an aqueous chitosan solution is obtained by dissolving chitosan of about 0.3 to 3% in an acetic acid aqueous solution of about 0.3 to 2% of acetic acid, and polyethylene glycol can be added at the time of the preparing an aqueous solution of chitosan or after preparation or after preparation of an aqueous solution, and can be mixed by thoroughly stirring [0013]. Even though Koji does not teach or exemplify adding chitosan to a solution after the dissolution of acetic acid (i.e., first dissolving PEG), Koji suggests adding PEG after or simultaneously PEG and chitosan to acetic acid. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the order of steps of adding chitosan to acetic acid and polyethylene glycol and still expect the same ability to prepare a highly flexible sponge with excellent water absorption characteristics. 
prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Applicants failed to show superior and unexpected results obtained by adding an acidic solution of PEG (by dissolving PEG in one or more acids as claimed) and then adding chitosan. 
The teachings of Koji also address the same problem as that of the instant invention i.e., preparing chitosan-PEG sponge with excellent water absorption and used for wound dressing materials. Further, Koji teaches that it is easy to dissolve chitosan in acetic acid and prepare various molded articles such as films, fibers, sponges and the like from the solution. However, Koji teaches that it is difficult to withstand the practical use of the chitosan sponge, irrespective of the production method, molecular weight, degree of deacetylation, freezing temperature, drying time etc., and produce a sponge that is comparable to collagen sponge in terms of high water absorption [0006]. It is stated that in order to overcome the problem above, Koji teaches that adding polyethylene glycol (PEG) or polypropylene glycol having a molecular weight of 1500 to 8000 results in a porous chitosan sponge [0006].
Instant application states [0149] that the components may be dissolved in any order and [0203] states that it was discovered that it was preferable to add the PEG first in the acid, to let it dissolve, and then to add the chitosan. While Applicants also state that chitosan was easier to dissolve when it was added after PEG had been dissolved [0149], Applicants have not provided any comparative evidence to show that the 
Therefore, given the alternative ways of preparing chitosan-PEG acidic solution by Koji, it would have been within the scope of one of an ordinary skill in the art to choose the order of adding chitosan and PEG to acetic acid, and still expect a sponge with the same effectiveness.
For the newly added “hydrophobic active agent”, US patent ‘540 teaches including several active agents in the chitosan drug delivery vehicle, for wound management, including antiviral and antibacterial agents (col. 13-col. 15), and in particular teaches amphotericin as a preferred antifungal agent (col. 15, l 50-57). While Example 1 of ‘540 patent includes an antimicrobial agents such as vancomycin, daptomycin etc., and not the claimed hydrophobic agent of claim 1 or claim 83. However, ‘540 patent prefers amphotericin, which is also claimed in the instant claim 83. Similarly, US Patent ‘400 also teaches several active agents (see col. 8, l 63-col. 10, l 64), antiviral agents (col. 11, l 24-33), which include soluble and insoluble agents, and preferably the antifungal agent, amphotericin B (col. 11, l 34-41). 
Furthermore, 388 patent also teaches several active agents i (see col. 13, l 39-col. 16, l 18), antiviral agents (col. 15, l 65-col. 16, l 19), which include soluble and insoluble agents, and preferably the antifungal agent, amphotericin B (col. 16, l 14-19). 
 Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to prepare chitosan sponges of the above patents (‘540, ‘400 and ‘388) modified with the teachings of Koji, and further include amphotericin as an antifungal agent so as to arrive at the instant claimed 
 

Response to Arguments
Applicant’s arguments filed 2/18/21 have been considered but not found persuasive.
Claim Rejection-35 USC §103:
Applicants argue that instant claims 1 and 3 have been amended to recite that PEG is dissolved in one or more acids in a solvent to form a mixture prior to adding chitosan to the mixture.
It is argued that Haggard, Smith or US 388 either alone or in combination does not disclose or render the instant limitation obvious, because Haggard, Smith, and US ‘388 all fail to teach a chitosan-PEG sponge and, therefore, cannot render obvious any limitation with regard to the order of addition of polyethylene glycol and chitosan to any mixture. It is argued that deficiency in the disclosure of Haggard, Smith, and US ‘388 is not overcome by Koji because the examples of Koji teach addition of polyethylene glycol after addition of chitosan, or at the same time as addition of chitosan, but not before addition of chitosan. See, for example, paragraph [0013] where it is taught that “polyethylene glycol ... of the present invention can be added as it is at the time of preparing an aqueous solution of chitosan or after preparation of an aqueous solution”, or paragraphs [0018]-[0019] and paragraph [0022] where chitosan 
Applicants arguments have been considered but not found persuasive because even though Koji does not teach or exemplify adding chitosan to a solution after the dissolution of acetic acid (i.e., first dissolving PEG), Koji suggests adding PEG after or simultaneously PEG and chitosan to acetic acid. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the order of steps of adding chitosan to acetic acid and polyethylene glycol and still expect the same ability to prepare a highly flexible sponge with excellent water absorption characteristics. 
It has been held that it is prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. 
The teachings of Koji also address the same problem as that of the instant invention i.e., preparing chitosan-PEG sponge with excellent water absorption and used for wound dressing materials. Further, Koji teaches that it is easy to dissolve chitosan in acetic acid and prepare various molded articles such as films, fibers, sponges and the like from the solution. However, Koji teaches that it is difficult to withstand the practical use of the chitosan sponge, irrespective of the production method, molecular weight, degree of deacetylation, freezing temperature, drying time etc., and produce a sponge that is comparable to collagen sponge in terms of high water absorption [0006]. It is stated that in order to overcome the problem above, Koji teaches that adding polyethylene glycol (PEG) or polypropylene glycol having a molecular weight of 1500 to 8000 results in a porous chitosan sponge [0006].
Instant application states [0149] that the components may be dissolved in any order and [0203] states that it was discovered that it was preferable to add the PEG first in the acid, to let it dissolve, and then to add the chitosan. While Applicants also state that chitosan was easier to dissolve when it was added after PEG had been dissolved [0149], Applicants have not provided any comparative evidence to show that the claimed order of addition of the components is superior in preparing the wounded dressing sponges as opposed to the sponges prepared by the method of Koji. 
Therefore, given the alternative ways of preparing chitosan-PEG acidic solution by Koji, it would have been within the scope of one of an ordinary skill in the art to 

Double patenting rejection: Applicants state that while they disagree with the rejection, they will address the double patenting rejection upon indicating allowable claims, but for double patenting rejection. While instant rejection does not indicate any allowable claims, Applicants have not provided any arguments other than stating the rejection is traversed and hence the rejection has been maintained.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611